1 N.Y.3d 616 (2004)
BLUE CROSS AND BLUE SHIELD OF NEW JERSEY, INC., et al., Plaintiffs-Respondents,
v.
PHILIP MORRIS USA INCORPORATED et al., Defendants-Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted February 2, 2004.
Decided February 19, 2004.
Motion by Product Liability Advisory Council, Inc. for leave to appear amicus curiae on consideration of certified question herein granted to the extent that the proposed brief is accepted as filed. Twenty copies of the brief may be filed within 10 days.